Citation Nr: 0432972	
Decision Date: 12/13/04    Archive Date: 12/21/04

DOCKET NO.  96-04 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1970 to August 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 decision by the Department 
of Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).  That decision, in pertinent part, denied 
entitlement to a disability rating greater than 10 percent 
for low back strain.  A December 2002 supplemental statement 
of the case (SSOC) increased the veteran's disability rating 
to 40 percent.  The claim has since come under the 
jurisdiction of the Winston-Salem, North Caroline, RO.

The Board remanded the claim in May 1998 for further 
development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2. Evidence of record does not reasonably show that the 
veteran currently has a pronounced case of intervertebral 
disc syndrome with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of the diseased disc. 
Neither does the evidence reasonably indicate that the 
veteran has had incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.

3. The veteran is currently in receipt of the maximum rating 
available under the schedular criteria for limitation of 
motion of the lumbar spine.


CONCLUSION OF LAW

Low back strain is not more than 40 percent disabling 
according to the schedular criteria.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5292 and 5293 (2002 & 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The new law eliminates the concept of a 
well-grounded claim, and redefines the obligations of the VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the claimant and representative, if represented, of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the SSOCs and letters sent to 
the veteran informed him of the information and evidence 
needed to substantiate the claim and complied with the VA's 
notification requirements.  The communications, such as a 
letter from the RO dated in November 2002, provided the 
veteran with a specific explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the SOC and SSOCs included summaries of the 
evidence that had been obtained and considered.  The SOC and 
SSOCs also included the requirements that must be met to 
establish entitlement to an increased rating for low back 
strain.  The criteria for rating back disabilities have 
changed during the pendency of this appeal.  The veteran was 
provided with the new criteria in a June 2004 SSOC.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board has noted that in Pelegrini v. Principi, No. 01-944 
(U.S. Vet. App. June 24, 2004) (Pelegrini II, which replaced 
the opinion in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
(Pelegrini I)), the Court of Appeals for Veterans' Claims 
(Court) held that a VCAA notice must be provided to a 
claimant before the "initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VCAA notice was not provided to the veteran before the RO 
decision that is the subject of this appeal.  However, the 
original RO decision that is the subject of this appeal was 
entered in June 1995, before the enactment of VCAA.  
Obviously, VA could not have informed the veteran of law that 
did not yet exist.  Moreover, in Pelegrini II, the Court also 
made it clear that where, as in this case, notice was not 
mandated at the time of the initial RO decision, the RO did 
not err in not providing such notice complying with the pre-
decision timing requirement of section 5103(a); § 3.159(b)(1) 
because an initial RO decision had already occurred.
 
In addition, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  The Court noted that the 
doctrine of harmless error is to be used only when a mistake 
of the administrative body is one that clearly had no bearing 
on the procedure used or the substance of decision reached.  
See also 38 U.S.C. § 7261(b)(2); Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004) (There is no implicit exemption for the 
notice requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  In the present case, the 
Board finds that there was no prejudice to the veteran.  The 
Court in Pelegrini II noted that such requirement did not 
render a rating decision promulgated prior to providing the 
veteran full VCAA notice void ab initio, which in turn would 
nullify the notice of disagreement and substantive appeal 
filed by the veteran.  In other words, Pelegrini II 
specifically noted that there was no requirement that the 
entire rating process be reinitiated from the very beginning.  
Rather, the claimant should be provided VCAA notice and an 
appropriate amount of time to respond and proper subsequent 
VA process.  That is what was done in the present case.  The 
veteran was given the VCAA notice letter in November 2002 and 
was given an ample opportunity to respond.  He did not do so, 
and the case was returned to the Board.  Therefore, to decide 
the appeal would not be prejudicial error.  

Additionally, in the Pelegrini decision, the Court also held, 
in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)." This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In this case, although the November 2002 letter that was 
provided to the veteran did not contain the exact wording of 
the "fourth element," the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  Specifically, in the 
letter, the RO stated, "You should submit any other evidence 
which shows that your service-connected disability has gotten 
worse since the last time we reviewed your claim."  Thus, the 
Board finds that in this case, each of the four content 
requirements of a VCAA notice has been fully satisfied, and 
that any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  
38 C.F.R. § 20.1102.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded an opportunity for a personal hearing.  
He was afforded a VA examination, and the examination report 
documents the extent of his current low back disability.  All 
available relevant evidence identified by the veteran was 
obtained and considered.  The claims file contains his 
service medical records and his available post service 
medical treatment records.  

The Board does not know of any additional relevant evidence 
that is available but has not been obtained.  For the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.


II.  Factual Background

Service medical records indicate that the veteran first 
complained of low back pain in March 1972.  He complained of 
low back pain intermittently through May 1972.  No diagnosis 
was noted in service.  A November 1972 rating decision 
granted service connection for low back pain and assigned an 
initial noncompensable rating under Diagnostic Code 5295.

A December 1995 VA treatment note indicated that the veteran 
complained of a history of hip and back pain since 1972.  On 
examination, a list of the pelvis to the left was noted.  The 
veteran had an antalgic gait.  There was a marked loss of 
motion of the lumbar spine.  An x-ray taken at that time was 
interpreted as showing a small amount of degenerative 
arthritis.

The veteran testified before a hearing officer at a hearing 
held at the RO in June 1997.  He stated that he had arthritis 
in the lower back, which was deteriorating.  The veteran 
testified that it was difficult for him to get out of bed and 
even move.  He reported that it takes a long time for him to 
get motivated or function because of the pain.  He stated 
that he could not bend down and ties his shoes, or pick 
things up.  He reported taking medications and receiving 
shots, which hadn't helped with the pain.  He testified that 
the pain affects his whole left side, and radiates down to 
his legs and feet.

A July 1997 VA examination report noted that the veteran 
reported injuring his back in 1972.  The veteran complained 
of constant pain.  On examination, the veteran walked with an 
affected, non-physiological or pathological, gait.  He held 
himself rigidly with his spine anteflexed at approximately 20 
degrees.  There was no localized tenderness about his 
lumbosacral spine.  There was considerable muscle guarding in 
the lumbar and abdominal areas, but no definite isolated 
muscle spasm.  He would forward flex only 45 degrees.  When 
an attempt was made to perform straight leg raising test he 
resisted in both legs.  His Patrick's tests were normal.  
Deep tendon reflexes were 2+ throughout both lower 
extremities.  There was a subjective diminution of sensation 
throughout his entire left lower extremity.  His peripheral 
pulses were easily palpable, and there was no evidence of any 
muscle atrophy in the lower extremities.  The examiner stated 
that the veteran's disorder appeared "to be a nervous 
disorder with no objective findings of any serious orthopedic 
abnormality."

A March 2001 VA examination report noted that the veteran's 
chief complaint was low back pain.  The veteran reported that 
he did not seek treatment specifically for his back 
complaints until about six years prior to the examination.  
The veteran reported that this back pain was exacerbated by 
flexion of his hip.  He had difficulty lying on his back.  On 
examination there was no atrophy of either lower extremity.  
With the veteran in a standing position, his extension was 5 
degrees.  Forward flexion was 15 degrees.  Lateral bending 
was 10 degrees without sustained paravertebral spasms.  There 
was vague tenderness over the palpated lumbar spinous 
processes and posterosuperior iliac spine on both sides.  
There was none over the iliac wings or greater trochanters.  
With the veteran in the seated position, motion of the hip 
produced no discomfort on either side.  The veteran's 
reflexes were 2-3+ and symmetrical.  There were no pathologic 
reflexes.  Straight leg raising test in the seated position 
was unremarkable.  With the veteran in a supine position, his 
hamstrings were extremely tight at about 30 degrees.  
Straight leg raising test did not elicit leg pain, although 
he did produce some lower back discomfort.  Flexion beyond 30 
degrees was sufficient to produce some lower back discomfort.  
X-rays were interpreted as showing traction spurs at L4-L5 
and a mild loss of disc height, also at L4-L5.  The examiner 
noted that the veteran had lumbar degenerative disc disease.

The March 2001 VA examiner noted that the veteran used to 
work doing heavy labor and was a three to four pack a day 
smoker.  The examiner stated that that it was more likely 
than not that the veteran's initial injury contributed to his 
disc disease.  He also noted that heavy labor and smoking 
were also factors in the progression of the veteran's disc 
disease.  He went on to note that the veteran exhibited 
"significant limitation of range of motion of his lumbar 
spine."  The examiner stated that the veteran would have 
difficulty performing jobs that require sitting or ambulating 
for periods greater than 30 minutes.  He would also have a 
problem doing manual labor.  The examiner concluded by noting 
that a preferable set of circumstances, with regard to 
working, would allow the veteran to change his position 
frequently and avoid lifting anything in excess of 20 pounds.

VA treatment notes from December 2002 to September 2003 do 
not reflect specific treatment for complaints associated with 
his back, although they do note prescription refills for pain 
medication.

A November 2003 VA treatment note reported that the veteran 
was requesting an evaluation for complaints of pain in the 
right lower back and right hip.  The veteran reported that 
the pain had been chronic since service, but was gradually 
getting worse.  On examination, hip range of motion caused 
some pain in the right sacroiliac area, nowhere else.  
Straight leg raises were to 45 degrees without pain down the 
leg.

A December 2003 VA examination report noted that the veteran 
had a long history of problems with his back.  On 
examination, the veteran stood flexed at the waist at about 
10 degrees.  He complained of tenderness paravertebrally and 
over the sacroiliac joints bilaterally.  It was slightly 
greater on the right.  There was no obvious spasm noted in 
the muscles.  The sciatic notch was tender on the right, not 
on the left.  The veteran could bend backward about 10 
degrees to a neutral position.  He complained of pain when 
doing so.  He bent laterally about 10 degrees, complaining of 
pain and being unsteady.  He was able to bend about 
70 degrees, with complaints of pain.  Reflexes of the knees 
and ankles were normal.  The sensory examination of the lower 
extremities was normal.  The examiner noted that recent x-
rays showed some degenerative changes of the lumbosacral 
spine.  The examiner diagnosed the veteran with degenerative 
joint disease of the lumbosacral spine with low back pain and 
residuals.  He noted that the veteran would not be able to do 
any physical labor due to his back.  However, he stated that 
the veteran was not unemployable just because of his back.  
The examiner noted that the veteran was totally disabled due 
to other conditions, including coronary artery disease and 
post-traumatic stress disorder (PTSD).

A January 2004 VA treatment note reflected complaints of 
chronic low back pain.  The physician noted an April 2003 x-
ray had been interpreted as showing osteoarthritis.  On 
examination, the veteran was ambulatory with a cane.  His 
back was not tender.  Straight leg raises were to 90 degrees 
on both sides.  Deep tendon reflexes were equal on both 
sides.  There was no sensory deficit noted.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The rating criteria contained in that Diagnostic Code 
pertaining to disorders of the spine were recently revised.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002). Where the law 
or regulations change while a case is pending, the version 
most favorable to the claimant applies, absent congressional 
intent to the contrary.  See VAOPGCPREC 7-2003 (November 19, 
2003).  The veteran was notified of the new rating criteria 
in a June 2004 SSOC.

In the case of residuals of a vertebra fracture a 100 percent 
evaluation is assigned where there is cord involvement, and 
the veteran is bedridden, or requires long leg braces. 
Special monthly compensation may be considered.  With lesser 
involvements rating may be for limited motion and nerve 
paralysis.  A 60 percent evaluation is assigned where there 
is no cord involvement but there is abnormal mobility 
requiring neck brace (jury mast).  In other cases rate in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of vertebral 
body.  Note: Both under ankylosis and limited motion, ratings 
should not be assigned for more than one segment by reason of 
involvement of only the first or last vertebrae of an 
adjacent segment. 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(2003).

Ankylosis of the lumbar spine, in an unfavorable position, 
warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic 
Code 5289 (2003).

Severe limitation of lumbar spine motion is rated 40 percent 
disabling. 38 C.F.R. § 4.71a Diagnostic Code 5292 (2003).  
This is the maximum rating available under this code.

Alternatively, a spine disorder may be rated on the basis of 
the severity of any intervertebral disc syndrome under 
Diagnostic Code 5293.

Under the old version, a 40 percent rating is warranted for 
severe intervertebral disc syndrome with recurring attacks 
and little intermittent relief.  A 60 percent rating is 
warranted for intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003).

The new version of Diagnostic Code 5293, effective September 
26, 2003, provides that intervertebral disc syndrome 
(preoperatively or postoperatively) may be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  A 60 percent rating is warranted with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  A 40 percent rating is 
warranted if there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

In cases of evaluation of orthopedic injuries there must be 
adequate consideration of functional impairment including 
impairment from painful motion, weakness, fatigability, and 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, and 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The medical nature 
of the particular disability to be rated under a given 
diagnostic code determines whether the diagnostic code is 
predicated on loss of range of motion.  If a musculoskeletal 
disability is rated under a specific diagnostic code that 
does not involve limitation of motion and another diagnostic 
code based on limitation of motion may be applicable, the 
latter diagnostic code must be considered in light of 
sections 4.40, 4.45, and 4.59.  VAOPGCPREC 09-98 (August 14, 
1998).

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity. 38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like. 38 C.F.R. § 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations. For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint. 38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased. 
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint. 38 C.F.R. 
§ 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence does not support a rating in 
excess of 40 percent for low back strain.  Initially, the 
Board notes that the only Diagnostic Code under which a 
higher rating is available and under which the veteran may 
also be appropriately be rated is Diagnostic Code 5293.  40 
percent is noted to be the maximum rating available under 
Diagnostic Code 5292.  Furthermore, the evidence of record 
does not indicate that the veteran experiences ankylosis of 
the spine so as to warrant a rating under those applicable 
codes.

A 60 percent rating is not warranted at this time under 
Diagnostic Code 5293 under the old criteria.  Evidence of 
record does not indicate that the veteran currently has a 
pronounced case of intervertebral disc syndrome with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc.  Although the March 2001 VA 
examination report did not that the veteran's degenerative 
disc disease could be attributed to his inservice back 
injury, his reflexes were noted to be 2-3+ and symmetrical.  
Furthermore, the December 2003 VA examination report noted 
that there were no obvious muscle spasms.  At that time, 
reflexes of the knees and ankles were normal and the sensory 
examination of the lower extremities was normal.  Neither 
does the evidence indicate that the veteran has had 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months so as to warrant a 60 
percent rating under the new criteria.  Clinical evidence of 
record does not refer to any incapacitating episodes during 
the previous 12 months.

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  See DeLuca, 8 Vet. 
App. 202.  The Board finds that a 40 percent evaluation 
contemplates the symptomatology that the veteran experiences, 
as documented by the evidence of record.  See 38 C.F.R. 
§§ 4.40, 4.45.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right knee disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would make a remand for an 
extraschedular evaluation necessary at this time.  In the 
absence of such factors, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to an increased rating for low back strain, 
currently evaluated as 40 percent disabling, is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



